OPINION — AG — ** SOVEREIGN IMMUNITY — EMPLOYEE ** STATEMENT OF FACTS: (1) WHO IS LIABLE FOR AN ACCIDENTAL MISHAP TO A PATIENT DURING HIS STAY IN THE (UNIVERSITY) HOSPITAL, ASSUMING THAT THERE WAS NEGLIGENCE ON THE PART OF AN EMPLOYEE OF THE HOSPITAL ?, MAY LIABILITY INSURANCE BE LAWFULLY CARRIED BY THE UNIVERSITY HOSPITAL AT STATE EXPENSE TO PROTECT THE EMPLOYEES THEREOF FROM ANY PERSONAL LIABILITY THERETO WHICH MAY ARISE BY REASON OF THEIR NEGLIGENCE IN TAKING CARE OF PATIENTS AT THE UNIVERSITY OF HOSPITAL ?, WHAT IS THE LEGAL AGE OF CONSENT FOR SURGICAL PROCEDURE FOR ONESELF ? WHAT IS THE LEGAL AGE OF CONSENT BY PARENTS FOR SURGICAL PROCEDURE FOR THEIR CHILD ?, DOES THE MARRIAGE STATUS AFFECT THE LEGAL AGE FOR SUCH CONSENT IN EITHER INSTANCE ? (SOVEREIGN IMMUNITY, INSURANCE, MEDICAL, CARE, NEGLIGENCE, EMPLOYEES) CITE: 10 O.S. 10 [10-10] 15 O.S. 13 [15-13], 70 O.S. 1256 [70-1256], ARTICLE X, SECTION 15, 85 O.S. 2 [85-2] (FRED HANSEN)